Title: Memorandum to Richard Richardson, [ca. 21 December 1799]
From: Jefferson, Thomas
To: Richardson, Richard



Mr. Richardson:
[ca. 21 Dec. 1799]


To use every exertion to hire 6 men for me. On this everything depends.
To take the key of the smoak-house & have necessary attention paid to the meat. John will cut it up; Ursula salt it and see that it is properly cured and managed. Mr. Richardson will use of this for himself and Mr. Dinsmore, but when the beef comes from Bedford I would wish that to be their main supply. Mr. Richardson to get sugar and coffee from Mr. Higgenbotham, and the necessary whiskey where it can be had reasonably. Money will probably be received for nails which will pay for this. Peter to cook for them as usual.
To direct the digging of the canal. The canal must be 2 feet deep at its mouth in a summer tide, 5 feet wide at bottom; and the whole fall from the upper to the lower end should be about two feet, or 1 inch in 50 feet. The dirt and stone taken out must be thrown on the side next the river & formed into a good bank.
Mr. Richardson knows what is necessary to be done as to burning the bricks, receiving the lime, cutting slate-pavements, which may be of any size he thinks most convenient from 12 to 18 inches square; but must all be of a size. At least those for the same portico or piazza must all be of a size.
Prepare marble when there is nothing else to do.
Do the wall of the sink. It is to be 3 f. wide and high in the clear, & to descend 3 I. in 10 feet.
The wall of the Smith’s shop is next to be done. For this I give the plan. It should be six feet in the ground at the upper side, and 2 feet above ground. It is to be dry wall, of slate.
In the spring of the year, plaister the rooms as fast as Mr. Dinsmore prepares them. They are to have three coats, finished white. I will send some plaister of Paris.
Measure Fagg’s plank.
Settle with Mr. Woodson the coal, bricks, lime, &c., in any way Mr. Randolph chuses.
Send 120 faggots of half-crown iron to Mr. Jefferson for me.
See to having the beef, butter, tallow, soap & bacon brought up when it shall be lodged at Columbia by Mr. Clarke. The bacon will not come till spring, the other things soon. The smoaking & other attentions to the meat must be very exact.
Money shall be sent from Philadelphia for the hire of Jack & Frank.
Jupiter is to move into the North Square cellar room, as soon as it  is ready, for the safeguard of the house. In the mean time he should sleep in the diningroom or the South Square cellar room, & have a dog. No other fire to be kindled in the house.
Hired Men.
Six men to be hired.
They are to cut 200 cords of coal wood, dig out the canal, mend the fence at Shadwell.
When these are done, to give all the assistance they can to the overseer, and particularly in fencing. Rather than let the plantation suffer greatly they must even interrupt their other work to help him.
They must quarry stone for the waggon.


The Carpenters.
Davy & Lewis to prop the shed adjoining the shop, to mend the coal houses & make doors, to fix up the wheat machine at Franklin barn. In this John Hemings is to assist and direct, & to rectify it while at work, if it gets out of order; to make 3 double gates and fix them at Shadwell for Mr. Peyton. They may take for one of them the pair which is ready made; to join the hired men in cutting coal-wood; to join them also in digging the canal; Abram, Phil & John are also to join in cutting wood & working on the canal. At all other times Abram and Phil may assist the overseer, and John be in the garden. He should espalier the rest of the vines & keep the paling in repair. While he is at work on the canal the old people can do all that will be necessary in the garden with some direction from him, as I shall not be at home till towards harvest.
I think Davy & John will be the best hands to keep constantly blowing and raising rock in the canal. Get powder from Mr. Higgenbotham.
In proper time they must build a tobacco-house in the Indian field. The logs should be cut and hauled into place before the ground is broken up.
The flooring plank may be kiln-dried when convenient. Abram can attend to it.
Nail-house.     The boys to be again divided by a new lot and choice into three fires, under the same three foremen; their work to be daily weighed out & in, and set down. Burwell and James to join them when Mr. Randolph’s family go away.
Nails to be furnished to any of the merchants in Milton and Charlottesville, and to any of the old customers, who apply, on credit. To others they must be sold only for cash.
Mr. Aldridge is particularly to be furnished with nails to be sold on my account for ready money.
Moses to make traces when not at smith’s work. It would be well to  arrange with the overseer a particular day for his work, so that the other days may be unbroken & that we may know what traces to expect from Moses. His work should be narrowly examined.
Frank to burn another coal-kiln as soon as the wood is ready; then to burn no more till March.
The coal-houses to be mended, made secure, and kept locked. A box 2 feet square & deep to be made for every hearth, to be filled in the morning & the door then locked.
Jerry:
To waggon home Fagg’s plank, which is to be sorted; such as will do for flooring to be stored at once in the kiln in a proper manner for kiln-drying, and nailed up until we are ready to kiln-dry. What the kiln will not hold should be put into the scantling house and be spread in the loft of the house to season for future flooring of the loft. If this will not hold all, the surplus may be spread over the stable.
To bring home the oak plank which Davenport is to saw. If it is not done soon, some other person must be employed to saw it.
Haul in brickwood.
Fetch the nailrod from Mr. Kelly’s.
Haul slatestone from the quarry for the sink and for the covered way, kitchen, & offices.
Furnish the house with wood as long as Mr. Randolph’s family stays there.
To waggon the wheat to Mr. Higginbotham.
Phil:
To bring a load of wood on some one day in every week to Ursula’s, Tom’s, Bet’s, Critta’s, Sally’s, Jupiter’s, & Peter’s, and forage for Jupiter.

